Citation Nr: 0948773	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was submitted 
sufficient to reopen a claim for service connection for 
headaches, residuals of head injury.

2.  Entitlement to service connection for headaches, 
residuals of head injury.

3.  Entitlement to service connection for blackouts, 
residuals of head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

It appears as though the RO, in an August 2008 supplement 
statement of the case (SSOC) determined that new and material 
evidence had been submitted sufficient to reopen the claim 
for service connection for headaches, residuals of a head 
injury.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

The issues of service connection for headaches, residuals of 
head injury and service connection for blackouts, residuals 
of head injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The July 1975 RO rating decision that denied a claim of 
entitlement to service connection for headaches, residuals of 
a head injury was not timely appealed and is final.

3.  Evidence added to the record since the July 1975 rating 
decision is neither cumulative nor redundant, and by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection.


CONCLUSION OF LAW

As evidence received since the RO's July 1975 denial is new 
and material, the criteria for reopening the claim for 
service connection for headaches, residuals of a head injury, 
are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans' Claims (the Court) is applicable to 
this claim.  In this case, because of a full grant of the 
benefit requested, any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

As noted in the introduction, the Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

--Factual Background and Analysis

The Veteran was initially denied service connection for 
headaches, residuals of a head injury, in a July 1975 rating 
decision because the Veteran's in-service physical and 
neurological examinations were noted to be within normal 
limits in reference to headaches.  It was noted that the May 
1975 VA examination did not find headaches.  In an August 
1975 notice of the decision stated that he was treated for 
headaches in service, but that he was not found to have a 
headache disorder at the time of his last examination.  It 
also indicated that if the condition recurred, a statement 
from a doctor should be submitted.  

Although notified of the July 1975 denial, the Veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the July 1975 rating 
decision included service treatment records and a May 1975 VA 
examination.  Service treatment records dated in early June 
1972 noted a complaint of a headache.  He indicated that the 
headache was continuous.  He was treated with aspirin.  A few 
days later, he was again seen for a constant headache.  It 
was noted that he had been seen several times for the 
headaches.  The record also contains a June 1972 naval 
hospital narrative summary which noted the Veteran jumped 
from a second story building in March 1972.  His June 1972 
hospitalization was in response to a suicide attempt where he 
tried to hang himself.  He was treated in September 1972 for 
tension headaches.  He described his headaches as beginning 
after being pushed through a second floor window, sustained 
trauma to his right eye, temporarily lost consciousness, and 
had "76 stitches."  However, there was no previous 
hospitalization record confirming stitches.  

A May 1975 VA neurological and psychiatric evaluation noted 
the March 1972 suicide attempt, the September 1972 treatment 
of tension headaches and right eye pain.  The Veteran 
complained of throbbing headaches occurring once a week and 
lasting for several hours.  The only diagnosis provided was 
of inadequate personality.

The evidence submitted after the July 1975 rating decision 
included VA treatment records which contained continued 
treatment for headaches and seizures.  He has been diagnosed 
with post-traumatic seizures and headaches.  He is also being 
prescribed medications for his headaches and seizures.  

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the July 1975 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  The VA treatment records show that he currently 
suffers from headaches, and has been diagnosed with post-
traumatic headaches and are "material" evidence, as they 
constitute evidence which, alone or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
current disability.  Consequently, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for headaches, residuals of a head 
injury.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
headaches, residuals of head injury, are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for headaches, 
residuals of a head injury; to this extent the appeal is 
allowed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.

In July 2008 the RO sent notice to the Veteran that they 
requested that the local VA medical facility schedule the 
Veteran for a VA examination regarding his claims for service 
connection for headaches and blackouts due to past head 
trauma.  Though the request for the examination, from the RO 
to the facility, is included in the claims file, there is no 
record in the claims file from the VA medical facility that 
they notified the Veteran of the date of the examination, or 
that if notified, the Veteran failed to appear for the 
examination.  In the August 2008 SSOC the RO noted that a 
notification of failure to report was received in July 2008; 
however, this notification is not contained in the claims 
file.  Additionally, the Veteran's representative indicated 
in a December 2009 appellant's brief that the Veteran did not 
receive notification of the scheduled VA examination due to 
his residing at his mother's address and her being "in 
charge of the mail" though she suffers from dementia.  It 
was indicated the Veteran is now in charge of the mail that 
is received at that address.  

In December 2008 the Veteran received notice of his scheduled 
Travel Board hearing in January 2009 at the above mentioned 
address of his mother.  He was a no show to this hearing as 
well.  The Veteran should be given the opportunity to 
reschedule a Travel Board hearing if he so wishes.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with 
service connection claim, the claim will be decided based on 
the evidence of record.  38 C.F.R. § 3.655(b) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran  
to determine if the he would like to be 
rescheduled for a Travel Board hearing.  
If so, he should be scheduled for a 
hearing and properly notified of the date 
and time of the hearing.

2.  The AMC/RO should then contact the 
Veteran and obtain the names and 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA who treated the Veteran for 
headaches since 1975.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be scheduled for a 
VA neurological examination to determine 
the etiology of his claimed headaches and 
blackouts.  The physician should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any 
disability/disabilities manifested by 
headaches or blacking out are a result of 
head trauma during military service.  The 
examiner should specifically note that 
the Veteran fell/jumped out of a window 
in service, and was shot in the head 
after service.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims file must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  Any opinion provided 
should be reconciled with the prior 
medical findings of record.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed should be set forth in the 
examination report. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should review the issues.  All 
applicable law and regulations should be 
considered.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


